HEANEY, ROSS, JOHN R. GIBSON and BOWMAN, Circuit Judges,
concurring and dissenting.
We agree that the 311 county students who are now attending a district other than their own school should be permitted to complete the school year in the school they currently attend, and that the State should initially be required to cover these costs.
We also agree that at the end of the school year, the cost of permitting these students to finish the school year should be allocated by the district court. We would, however, require that court to allocate the-cost among the county school districts that are signatories to the settlement agreement. We would not require the State to bear any costs of these transfers other than those incurred prior to February 21, 1984.